Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 and 11-18 is pending.
Claims 5 and 11-12 is withdrawn.
Claims 1-4, 6-9 and 13-18 is examined herewith.
Applicant's election with traverse of Group I in the reply filed on 2/11/2021 is acknowledged.  The traversal is on the ground(s) that claims pending in this application have unity under 37 C.F.R. § 1.475(b)(2) since they are at least drawn to a product, a process for the manufacture of the product, and a use of the product.  This is not found persuasive because the instant claims lack unity of invention because even though the inventions of these groups require the technical feature of 2-{4-[(5,6-diphenylpyrazin-2-yl)(propan-2-yl)amino]butoxy}-N-(methanesulfonyl)acetamide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of KAUFMANN PRISKA ET AL: "Absolute oral bioavailability of selexipag, a novel oral prostacyclin IP receptor agonist", EUROPEAN JOURNAL OF CLINICAL PHARMACOLOGY, SPRINGER VERLAG, DE, vol. 73, no. 2, 24 November 2016, pages 151 -156, XP036131749, ISSN: 0031-6970, DOI: 10.1007/S00228-016-2164-4) of record teaches that compared the bioavailability of an oral and an intravenous formulation of selexipag (abstract) (which is 2-{4-[(5,6-diphenylpyrazin-2-yl)(propan-2-yl)amino]butoxy}-N-(methanesulfonyl)acetamide). Selexipag for .
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on December 6, 2020, was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-7, 9, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Actelion (Selexipag / ACT-293987, Pulmonary Arterial Hypertension, Jan 2017, pages 2-72), Villalva (EP 3344607),  Uptravi (HIGHLIGHTS OF PRESCRIBING INFORMATION, Reference ID: 3864143, 12/2015, pages 1-21),  Sigma (Tween 20, ProductInformation, 5/2003) and Meyer (Impact of bulking agents on the stability of a lyophilized monoclonal antibody, European Journal of Pharmaceutical Sciences, 38 (2009), pages 29-38).
Actelion teaches a i.v. formulation (which is aqueous) of selexipag with the inactive ingredients of this formulation are the following: sodium hydroxide, glycine, phosphoric acid and polysorbate 20 (page 22).  Acetelion teaches that Selexipag for i.v. administration is provided as a lyophilized sterile powder for solution for infusion, packaged in a 10 mL Type I clear borosilicate glass vial closed with a rubber stopper and a flip off cap (section 5.1.7.1).
Actelion does not expressly disclose the concentrations of selexipagm, glycine and polysorbate 20.  Acelion does not expressly disclose lyophilized composition.
	Villalva teaches that Selexipag may according to the present disclosure may have advantageous properties selected from at least one of: chemical or polymorphic purity, flowability, solubility, dissolution rate, bioavailability, morphology or crystal habit, stability - such as chemical stability as well as thermal and mechanical stability with 
Uptravi teaches that in the 2-year carcinogenicity studies, chronic oral administration of selexipag revealed no evidence of carcinogenic potential in rats at 100 mg/kg/day and mice at 500 mg/kg/day.  The no effect dose for effects on fertility was 60 mg/kg/day in a study in which rats were administered selexipag orally (section 13.1).  Uptravi teaches Selexipag for i.v. administration is provided as a lyophilized sterile powder for solution for infusion, packaged in a 10 mL Type I clear borosilicate glass vial closed with a rubber stopper and a flip off cap (e.g. container) (section 5.1.3).
Sigma teaches that TWEEN 20 (which is polysorbate 20) is a nonionic detergent widely used in biochemical applications. TWEEN 20 is a frequently used member of the polysorbate family. These have been used as emulsifying agents for the preparation of stable oil-in water emulsions.  Tween 20 in the concentration of 0.05%.
Meyer teaches that inclusion of some amorphous glycine leads toa significant increase in stability.  This study demonstrates that bulking agents can impact protein 
	It would have been obvious to one of ordinary skills in the art to optimize the active agent as well as the inactive agents in view of Uptravi, Sigma, and Meyers.   The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Uptravi teaches that in the 2-year carcinogenicity studies, chronic oral administration of selexipag revealed no evidence of carcinogenic potential in rats at 100 mg/kg/day and mice at 500 mg/kg/day. Taking that selexipag may be administered at a dosage of 100 mg/kg/day, which presuming that the average adult is 70 kg, then 100 x 70 = 7000 mg (which is 7 grams, and is within the instantly claimed range). Furthermore, it is obvious to vary and/or optimize the amount of selexipagm, glycine, phosphoric acid and polysorbate 20  provided in the composition, according to the guidance provided by Uptravi, Sigma, and Meyers, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith 
With regards to the pH values, it would have been obvious to adjust the pH levels to the desired pH in the optimization of phosphoric acid.  Villalva disclose that the pH levels are about 6.7. Furthermore, it is obvious to vary and/or optimize the amount of selexipagm, glycine, phosphoric acid and polysorbate 20 provided in the composition, according to the guidance provided by Villalva, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft 
	
 	It would have been obvious to one of ordinary skills that the composition has a residual water content of less than about 2%.  One would have been motivated to prepare the composition that has less then 2% of residual water because Actelion is silent with regards to any water content, which meets the instant claim limitation.  Additionally, Villalva teaches that the term "anhydrous" in relation to crystalline Selexipag relates to crystalline Selexipag which does not include any crystalline water (or other solvents) in a defined, stoichiometric amount within the crystal. Moreover, an 
With respect to “reconstituted and dilution of said chemical composition of claims 14 -18, said “reconstituted and further dilution” clause appears to be a method step. Since the claim is interpreted to be a product, said method step in the product claims do not appear to further limit the structural components of the composition. Therefore the composition is a composition which is met by the prior art. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).  
	With the regards to the limitation of “osmolality of below about 1000 mOsmo/kg”, Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.   
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion

	Claims 1-4, 6-9 and 13-18 is rejected.
	No claims are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627